Citation Nr: 1827329	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  10-40 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability, prior to May 20, 2011. 

2.  Entitlement to a total disability evaluation based on individual unemployability, since May 20, 2011. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was certified by the Wichita, Kansas RO. 

In September 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

In a November 2016 decision the Board declined to take jurisdiction over a claim of entitlement to a total disability evaluation based on individual unemployability because the Veteran had not appealed a denial of that claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, the Court granted a Joint Motion for Partial Remand, remanding the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders to the Board.  

The Veteran's files are entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, prior to May 20, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since May 20, 2011, the Veteran has been service connected for post-traumatic stress disorder, evaluated at 50 percent disabling; diabetes mellitus type II with right eye diabetic retinopathy, evaluated at 20 percent disabling; tinnitus, evaluated at 10 percent disabling; right lower extremity peripheral neuropathy, evaluated at 10 percent disabling, left leg stress fracture residuals, evaluated at 10 percent disabling; and for a bilateral hearing loss and residuals of a right proximal fibular fracture, each evaluated as noncompensable.  Since May 20, 2011, the combined rating has been 70 percent.

2.  As of May 20, 2011 the Veteran met the schedular requirements for a total disability rating based on individual unemployability.

3.  A vocational expert and his employer characterized the Veteran's employment from June 2015 as protected. 

4.  Since May 20, 2011, it has been at least as likely as not that the Veteran's service connected disorders prevent alone him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor the criteria for a total disability rating based on individual unemployability have been met since May 20, 2011.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Individual unemployability 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities alone, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

Since May 20, 2011, the Veteran has been service connected for post-traumatic stress disorder, evaluated at 50 percent disabling; diabetes mellitus type II with right eye diabetic retinopathy, evaluated at 20 percent disabling; tinnitus, evaluated at 10 percent disabling; right lower extremity peripheral neuropathy, evaluated at 10 percent disabling, left leg stress fracture residuals, evaluated at 10 percent disabling; and for a bilateral hearing loss and residuals of a right proximal fibular fracture, each evaluated as noncompensable.  Since May 20, 2011, the combined rating has been 70 percent.  As such, the Veteran meets the combined schedular rating requirements under 38 C.F.R. § 4.16 (a) for consideration of a claim for total disability rating based on individual unemployability.

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a)

Significantly, in Cantrell v. Shulkin, 28 Vet. App. 382 (2017), the Court noted that, "VA's failure to define employment 'in a protected environment' or to otherwise specify the factors that adjudicators should consider in making that determination frustrates judicial review of that issue because the Court is unable to meaningfully assess the propriety of the Board's reliance on the factors it cited in this case." 

In this case, the record shows the Veteran's prior relevant work experience includes owning an autobody company from 1998 to 2005, briefly working in sales in 2010, and working as a general laborer on a farm from 2015 until 2018.  The Veteran submits that he had to give up his company, and has been terminated from subsequent jobs, due to his service connected disabilities. 

The Veteran was afforded a VA examination in April 2011.  The examiner opined that the Veteran's occupational functioning appeared to be impacted by his left knee.  He noted that the Veteran's diabetes and residuals of a left leg fracture did not prevent him from working.  The examiner did not discuss his service connected post-traumatic stress disorder.  

The Veteran testified at a September 2014 video conference hearing that he had last worked eight years prior.  He explained that could not work anymore and was unable to climb.  His job was to install equipment.  This required that he go up on forklifts, put cables in and hook up hydraulic lines.  He could not work anymore due to his legs and needed to stop, so he shut his company down and went out of business. 

The Veteran has not worked until he attempted work on a farm in 2015.  The Veteran's employer notes that the appellant was irritated with other employees and that they have avoided having him work in the shop with other employees.  The employer noted that the Veteran worked well by himself driving a tractor.  Recently, the Veteran was laid off by the farm due to his inability to perform certain jobs due to his knees.

In March 2018, the Veteran's representative submitted a detailed history of the appellant's work history and struggles maintaining employment.  The evidence submitted included statements from the Veteran, former employers, and a vocational expert.  This private vocational opinion discusses the claimant's inability to work, and how what work he did have, was marginal due to its protected status.  This opinion also noted that it was more likely than not that the Veteran has been unable to secure and follow substantially gainful employment due to his post-traumatic stress disorder.  The examiner also noted that the Veteran's other service-connected disabilities have combined to further preclude his ability to engage in substantially gainful employment.  The vocational expert opined that the Veteran had both physical and mental disabilities which precluded both active and sedentary employment during the period in question. 

As noted, the Court has found that VA has no standard defining "protected" employment.  The Court has urged the Secretary of Veterans Affairs to delineate one.  Unfortunately, no such standard has been promulgated by VA.  Without such guidance the Board will, for the purpose of this decision only, accept the Veteran's proffered definition in this case and find that his employment during the period in question was protected. 

After careful review of the record, the Board notes that the Veteran experiences functional limitations due to service-connected disabilities that preclude substantially gainful employment.  

The Board therefore finds, on a facts found basis, that the Veteran meets the criteria for a total disability rating based on individual unemployability for the entire appeal period.  See 38 C.F.R. § 4.16 (a)


ORDER

Entitlement to a total disability rating based on individual unemployability, as of May 20, 2011, is granted subject to the laws and regulations governing the award of monetary benefits.


REMAND

A claim of entitlement to an increased disability rating also raises a claim for a total disability rating based on individual unemployability when there is evidence of unemployability.  See Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009).  This is true even when a veteran does not meet the schedular requirements for a total disability rating based on individual unemployability, because a total disability rating based on individual unemployability may be granted on an extraschedular basis.  38 C.F.R. § 4.16  (b) ("It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled."  38 C.F.R. § 4.16 (b) (2016) (emphasis added).  Therefore, whenever the evidence raises the question of unemployability and the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability, the matter must be referred to the Director of Compensation and Pension Service for a decision on the matter of extraschedular a total disability rating based on individual unemployability.  Id.  

In this case, the Veteran originally filed his claim of entitlement to an increased rating for his residuals of a left leg fracture in August 2008.  Employment difficulties were initially mentioned in a VA examination from March 2009 related to this increased rating.  The Veteran also formally filed a claim for individual unemployability in January 2010.  The question of unemployability has been raised.  However, prior to May 20, 2011, the Veteran's multiple service connected disabilities failed to meet the schedular requirement for a total disability rating based on individual unemployability.  Therefore, this matter must be referred to the Director of Compensation and Pension Service.  38 C.F.R. § 4.16 (b)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case to the Director of Compensation and Pension for consideration of an extraschedular a total disability rating based on individual unemployability award prior to May 20, 2011.  This referral should include a full statement of the Veteran's service-connected disabilities, as well as his employment, educational, and medical histories.

2.  Following the Director's decision as to extraschedular a total disability rating based on individual unemployability, if the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


